Citation Nr: 0823854	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-00 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from November 1970 until April 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.

The Board first considered this appeal in August 2006 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

The issues of entitlement to service connection for hearing 
loss and tinnitus are being remanded and are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his active service.

2.  PTSD was not incurred in or aggravated by active service.

3.  A right shoulder disability was not incurred in or 
aggravated by active service, nor may it be presumed to be so 
incurred.

4.  A low back disability was not incurred in or aggravated 
by active service, nor may it be presumed to be so incurred.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for PTSD 
have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  The criteria for a grant of service connection for a 
right shoulder disability have not been met. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).

3.  The criteria for a grant of service connection for a low 
back disability have not been met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in February 2002, March 2002, 
August 2006, November 2006, April 2007 and June 2007 that 
fully addressed all notice elements.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records, private 
medical records and records from the Social Security 
Administration.  The veteran submitted statements and 
newspaper articles in support of his claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, in June 2007 and February 2008 the veteran advised the 
RO that he had no additional evidence to submit.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Merits of the Claim

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Post Traumatic Stress Disorder

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror.  A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

The veteran has a current disability of PTSD as is reflected 
by the July 2003 VA examination and VA outpatient treatment 
records.  The veteran also has medical evidence which 
generally attributes the diagnosed PTSD to his service.  For 
example, after clinical examination of the veteran and a 
review of the medical records, the VA examiner concluded the 
veteran's symptoms were consistent with PTSD related to his 
Vietnam War experiences.

The remaining question, therefore, is whether there is an 
inservice stressor and either evidence of combat service or 
corroborating evidence the stressor occurred.  A finding of 
combat service is significant because under 38 U.S.C.A. 
§ 1154(b), if the veteran is found to have served in combat, 
VA shall accept as sufficient proof of a stressor 
satisfactory lay evidence if it is consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
the event.  VA's General Counsel has held that the 
determination of whether a veteran "engaged in combat with 
the enemy" depends on multiple factors, including the 
requirement that the veteran participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality. The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case by case basis. VAOPGCPREC 12-99.  The 
General Counsel's opinion is binding on the Board. 
38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.

In the present case, the veteran indicated he had PTSD due to 
combat action on his Substantive Appeal (Form VA-9).  
However, there is no evidence of such service in combat.  The 
veteran's Form DD 214 reflects his military occupational 
specialty was that of an aircraft maintenance specialist.  
This form also illustrates the veteran was not the recipient 
of any combat-related awards or decorations.  Additionally, 
the veteran's service personnel records fail to reflect any 
service in combat. 

Since the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  The 
veteran's stressor statements and history as related to 
medical professionals reflect the following stressors:  (1) 
witnessing a Thai marine kill a member of the Viet Cong 
around January 1973 in Pattaya, Thailand; (2) witnessing 
children blow up a building between March and June 1973 in 
Pattaya, Thailand; (3) picking up and transporting deceased 
soldiers from the field; and (4) locating and obtaining the 
dog tags of deceased soldiers.

Service treatment and personnel records do not provide an 
approximate balance of evidence such that the benefit of the 
doubt can be accorded to the veteran as to corroboration of 
the stressors.  Although the veteran's service personnel 
records confirm service in Thailand none of the records 
corroborate the stressors reported by the veteran.  
Significantly, the service personnel records fail to reflect 
any duties involving the handling of deceased soldiers or 
locating the dog tags of deceased soldiers.  Rather the 
veteran's performance reports cite tasks involving 
operational checks and maintenance of aircraft.  Concerning 
the other stressors, the RO requested the veteran provide 
additional information, including the dates, locations and 
names of witnesses or people involved; however, the veteran 
responded and only indicated that the first stressor 
involving the Thai marine happened during the bombing of 
Hanoi at night and noted that he was the only one on duty and 
he did not report the incident to anyone.  

To the extent that the veteran has provided an account of 
such stressors, they are not verifiable as they lack 
sufficient detail.  Specifically, the veteran's account of 
the killing of a member of the Viet Cong and bombing of a 
building are generally and vaguely stated and do not provide 
specific locations or identify people involved that could be 
used for further corroboration purposes.  Generalized 
descriptions of stress do not lend themselves to meaningful 
corroboration efforts.  The veteran carries the burden of 
advancing information about such incidents to enable VA to 
corroborate them.  38 C.F.R. § 3.159(c)(2)(i).  He has not 
done so here.  While the veteran submitted two internet 
articles in support of his claim, these articles only 
indicated that there was a United States Air Force base at 
Pattaya, Thailand.  The articles did not corroborate the 
stressors reported by the veteran.  To the extent that any 
further effort towards obtaining such records could be 
conducted, there is no indication that obtaining additional 
evidence would be of assistance to this inquiry.  For 
example, although the RO did not request the morning reports, 
the veteran related that he did not report the incidents to 
anyone and thus, the incidents would not appear in any such 
reports.  

Thus, the veteran has several diagnoses of PTSD which relate 
the condition generally to the veteran's claimed inservice 
stressors.  Nevertheless, with respect to PTSD, credible 
evidence that the claimed in-service stressors actually 
occurred is still required, and credible supporting evidence 
cannot consist solely of after- the-fact medical nexus 
evidence. See Moreau v. Brown, 9 Vet. App. 389, 396 (1996); 
38 C.F.R. § 3.304(f).  In this case, there is no credible 
evidence that the claimed stressors occurred.  While VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty for it to prove the claim.  If a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence. Wamhoff v. 
Brown, 8 Vet. App. 517 (1996).

Therefore, the evidence concerning the stressors consists of 
the veteran's lay statement alone.  The law has provided that 
a veteran's lay statement alone is insufficient to establish 
service connection for PTSD.  See Cohen, supra. Accordingly, 
the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD. Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. 38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Shoulder

The veteran seeks service connection for a right shoulder 
disability.  Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

The veteran has a current disability of the right shoulder as 
illustrated in the May 2007 VA examination that diagnosed 
degenerative joint disease of the right acromioclavicular 
joint.  The remaining question, therefore, is whether there 
is evidence of an inservice occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.

Service medical records, however, fail to reflect any 
complaints, treatment or diagnosis of the right shoulder.  
For example, the veteran denied a history of painful or trick 
shoulder and arthritis, rheumatism or bursitis on the June 
1971 and March 1974 reports of medical history.  Similarly, 
the June 1971 examination for flying status described the 
upper extremities as normal and noted no defects of the 
shoulders.  Furthermore, while the March 1974 examination 
performed in connection with the veteran's separation from 
service noted the upper extremities were abnormal, the 
examiner indicated this referred to the range of motion of 
the left clavicle.  Similarly, while the examiner noted 
swollen painful joints this was specifically related to an 
injury of the left knee.  There was no noted defect or 
diagnosis of the right shoulder.  

The veteran has alleged the right shoulder was injured in the 
July 1971 motorcycle accident in which he sustained a 
fractured his left clavicle.  The Board finds the veteran's 
assertion is not credible.   See Buchanan v. Nicolson, 451 
F.3d 1331 (Fed.Cir. 2006).  While the July 1971 accident and 
the fracture of the left clavicle is documented in the 
service treatment records, records at that time fail to 
mention any complaints or injury of the right shoulder.  
Because these records were generated with a view towards 
ascertaining the appellant's then-state of physical fitness, 
they are akin to statements of diagnosis and treatment and 
are of increased probative value.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also  LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  

More significantly, even assuming an inservice incurrence, 
service connection is not otherwise warranted as there is no 
competent medical evidence of a nexus.  The veteran underwent 
a VA examination in May 2007 to assess whether any current 
right shoulder disability was related to any incident of 
active service.  After review of the evidence and a clinical 
examination of the veteran, the examiner opined that the 
veteran's right shoulder disorder was not related to active 
service.  The examiner explained that the veteran worked in 
heavy construction for 14 years after service and that any 
significant impairment from the shoulder at the time of 
impact in 1971 would have precluded him from such activity.  
No other medical records contain an opinion as to the 
etiology of the right shoulder degenerative joint disease.

Nor is there any evidence of continuity of symptomatology.  
The first indication of a right shoulder condition in the 
claims file is dated in November 2001(i.e. approximately 27 
years after the veteran's separation from service).   The gap 
in evidence constitutes negative evidence that tends to 
disprove the veteran's claim that the veteran had an injury 
in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  The gap in evidence also 
indicates that the arthritis did not manifest to a 
compensable degree within one year of the veteran's 
separation from service. As such, service connection pursuant 
to 38 U.S.C.A. § 1112, 1137; 38 C.F.R. § 3.307, 3.309 is not 
warranted.

Thus, the only evidence that relates the condition to service 
is the veteran's own statements.  While the veteran is of the 
opinion that his right shoulder disability is related to 
service, as a lay person, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the diagnosis or etiology of a medical disorder. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, service 
connection for a right shoulder disability is not established 
in the absence of competent medical evidence demonstrating a 
relationship between a current disorder and service.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back

The veteran seeks service connection for a low back 
disability.  Specifically, he contends he injured his back in 
the same accident in which he sustained a fractured left 
clavicle.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

The May 2007 VA examination concluded with a diagnosis of 
degenerative intervertebral disk disease of the lower lumbar 
spine with a small disk extrusion at the lumbosacral level on 
the left.  The remaining question, therefore, is whether 
there is evidence of an inservice occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.

Although the veteran contends he injured his back in the July 
1971 motorcycle accident, the service treatment records 
documenting the motorcycle accident fail to reflect any 
complaints or treatment of the low back.  Service treatment 
records do reflect the veteran was seen for back pain in 
October 1972; however no diagnosis concerning the back was 
provided.  Subsequent service treatment records fail to 
reflect complaints, treatment or diagnosis of any back 
condition.  In fact, although the veteran related a history 
of recurrent back pain on the March 1974 report of medical 
history; the March 1974 examination performed in connection 
with the veteran's separation from service described the 
spine and other musculoskeletal system as normal and 
explained there was one episode of recurrent back pain in 
October 1972 which was diagnosed and treated.  The examiner 
further indicated that the back presented with no 
complications or sequelae.  

More significantly, there is no competent medical evidence of 
a nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran was afforded a VA examination in May 2007 to 
assess whether or not any current back condition was related 
to service.  The examiner reviewed the claims file.  The 
veteran complained of pain in the low back including pain in 
both legs.  He attributed the lumbar spine condition to the 
motorcycle accident in 1971.  After a clinical examination of 
the veteran, the examiner concluded that the veteran's 
currently diagnosed low back impairment was not related to 
his period of active service.  As with the claim for the 
right shoulder, the examiner explained the veteran worked in 
heavy construction for 14 years following discharge and noted 
that any significant impairment of the lumbar spine caused by 
the injury in 1971 would have made the veteran unable to 
participate in such construction activity.  

The Board notes there are records in the claims file that 
note the veteran had back pain since the 1970s.  For example, 
a February 2002 private orthopedic examination noted the 
veteran was in a motorcycle accident 30 years ago and had low 
back pain since that time.  Similarly, a November 2002 VA 
outpatient treatment record reflects the veteran reported a 
history of back pain since a motor vehicle accident 30 years 
prior to the visit.  Significantly, these descriptions appear 
in the subjective history section.  These recitations of 
medical history are simply not supported by the evidence of 
record.  As noted above, the service treatment records 
documenting the motorcycle accident fail to reflect any 
complaints or treatment of the low back.  Furthermore, the 
law provides that the transcription of medical history does 
not transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional. See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Nor is there any evidence of continuity of symptomatology.  
The first post service treatment for a back condition was 
dated in October 1991 (i.e. approximately 17 years after the 
veteran's separation from service).  This gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  The gap in evidence also indicates that 
the arthritis did not manifest to a compensable degree within 
one year of the veteran's separation from service. As such, 
service connection pursuant to 38 U.S.C.A. § 1112, 1137; 38 
C.F.R. § 3.307, 3.309 is not warranted.

While the veteran may posit that he his back condition is 
related to the motorcycle accident during service, he is not 
shown to have the requisite competence to render such an 
opinion to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 495 (1992).  
Thus, the only evidence which expresses an opinion as to a 
nexus found the degenerative disk disease of the low back was 
not likely related to the veteran's active service.

Therefore, without evidence of a nexus or evidence of 
continuity of symptomatology, service connection is not 
warranted.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for a right shoulder disability is denied.

Service connection for a back disability is denied.



REMAND

After the appellant received notice of an August 2003 rating 
decision that denied his claim for service connection for 
hearing loss and tinnitus, he expressed disagreement with the 
decision concerning hearing loss and tinnitus on the March 
2004 Substantive Appeal (Form VA-9).  The claims file does 
not contain a Statement of the Case for these issues.  The 
Board must therefore remand that issue for the issuance of an 
SOC. See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should re-examine the 
veteran's claims pertaining to entitlement 
to service connection for hearing loss and 
tinnitus.  If no additional development is 
required, the RO should prepare an SOC in 
accordance with 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the 
benefit sought, or by the veteran's 
withdrawal of the NOD. If, and only if, 
the veteran files a timely substantive 
appeal, should the issue be returned to 
the Board.

When the development requested has been completed, the claim 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not 
granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


